DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 7-10 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 17 September 2018.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The specification (e.g., see “… fluorochromes that emit light within the far red spectrum (typically emitting light between 640 and 700 nm), near infrared spectrum (typically emitting light between 700 and 750 nm) or infrared spectrum (typically emitting light above 750 nm) …” in the first paragraph on pg. 18) serves as a glossary (MPEP § 2111.01) for the claim terms “infrared spectra” and “far red/near-infrared spectra”.
The specification (e.g., see “… DAPI	DAPI, Hoechst, CF350, AF350, Dylight350, AMCA …” in Fig. 6) serves as a glossary (MPEP § 2111.01) for the claim term “DAPI fluorochrome
The specification (e.g., see 
    PNG
    media_image1.png
    2524
    1735
    media_image1.png
    Greyscale
) serves as a glossary (MPEP § 2111.01) for the claim term “BV421 fluorochrome”.
The specification (e.g., see “… 425		Atto425, DY-415, PromoFluor415, CFP, Sytox blue …” in Fig. 6) serves as a glossary (MPEP § 2111.01) for the claim term “425 fluorochrome”.
The specification (e.g., see Fig. 3a) serves as a glossary (MPEP § 2111.01) for the claim term “PerCP fluorochrome”.
The specification (e.g., see “… 660		AF660, Atto655/665, CF660C/R, Cy5.5, DY-673, Draq5, RedDot …”, “… 680	AF680, CF680, Dylight680, Atto680, DY-675/676/680, …”, and “… 700” in Fig. 6) serves as a glossary (MPEP § 2111.01) for the claim term “660/680/700 fluorochrome”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 2, 4, 5, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn (Filters for FISH Imaging, Connection (2009), pg. 102-107) in view of Amersham Biosciences (Fluorescence Imaging Handbook (October 2002), pp. 136-139).
	In regard to claims 1 and 13-15, Osborn discloses a method for detecting fluorescence emitted from a sample labeled with a plurality of predetermined fluorochromes using a microscopy system comprising a light source arrangement (e.g., see “… Figure 1 illustrates the basic setup of the fluorescence illuminator on an upright microscope …” in Fig. 1 and the second paragraph on pg. 102), wherein the method comprises the steps of:
e.g., “… One strategy is to use individual filter cubes for each probe in the specimen. This is an effective strategy for 6 color viewing (six being the standard number of filter positions in most upright research microscopes) …” in the second paragraph on pg. 104), the at least four different fluorochromes including a Cy3 fluorochrome (e.g., see Cy3 in Figs. 7-9);
(b) the Cy3 fluorochrome and a second fluorochrome having a partly overlapping excitation spectrum (e.g., see partly overlapping Cy3 ex and FITC Ex in Fig. 8) and a partly overlapping emission spectrum (e.g., see partly overlapping Cy3 em and FITC Em in Fig. 8 and in the paragraph on pg. 104);
(c) selecting excitation wavelength intervals for the at least four different fluorochromes, wherein the excitation wavelength interval for the second fluorochrome is selected such that the excitation of the Cy3 fluorochrome is reduced (e.g., see “… One strategy is to use individual filter cubes for each probe in the specimen. This is an effective strategy for 6 color viewing (six being the standard number of filter positions in most upright research microscopes) … In order to minimize the spectral bleedthrough of very closely spaced fluors in multicolor labeling schemes, specialized narrow band filter sets are needed …” in Fig. 9 and the second and last paragraphs on pg. 104) and wherein a prima facie case of obviousness exists (MPEP § 2144.05) since the claimed excitation wavelength interval of 535  nm to 555 nm range overlap the cited prior art disclosure of an exemplary ~546 nm to ~556 nm range (e.g., see “Cy3 exciter” in Fig. 9 and “… Set Name … XF204 … Cy3 … Exciter: 546/10 …” in Table 1);
prima facie case of obviousness exists (MPEP § 2144.05) since the claimed emission wavelength interval of 555 nm to 580 or 590 nm range overlap the cited prior art disclosure of an exemplary ~565 nm to ~595 nm range (e.g., see “Cy3 emitter” in Fig. 9, ““… Set Name … XF204 … Cy3 … Emitter: 580/30 …” in Table 1, and “… In order to minimize the spectral bleedthrough of very closely spaced fluors in multicolor labeling schemes, specialized narrow band filter sets are needed. Exciter filters of 10-20nm in bandwidth and emission filters of 20-40nm provide the specificity necessary to achieve the degree of sensitivity and spectral resolution required in mFISH … A solution is seen in Figure 8, where excitation and emission bands have been narrowed to improve the spectral resolution of FITC from Cy3, especially in the emission band. By limiting the red edge of the emission filter, a reduction in the area under the emission curve of the Cy3 dye of about 4-fold is achieved …” in the last paragraph on pg. 104);
(e) sequentially emitting light within the selected excitation wavelength intervals (e.g., “… One strategy is to use individual filter cubes for each probe in the specimen. This is an effective strategy for 6 color viewing (six being the standard number of filter positions in most upright research microscopes) …” in the second paragraph on pg. 104); and
(f) detecting light emitted from the sample transmitted through the filter arrangement (e.g., “… One strategy is to use individual filter cubes for each probe in the specimen. This is an  …” in the second paragraph on pg. 104),
wherein the excitation and emission wavelength intervals are selected to allow signal separation of the at least four fluorochromes to allow multicolor analysis with reduced bleedthrough artifacts when a single sample is labeled with the at least four fluorochromes (e.g., see “… In order to minimize the spectral bleedthrough of very closely spaced fluors in multicolor labeling schemes, specialized narrow band filter sets are needed …” in Fig. 9 and the last paragraph on pg. 104 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to “reduce spectral bleedthrough” to substantially undetectable spectral bleedthrough so as to achieve multicolor analysis without bleedthrough artifacts).
While Osborn also discloses that in “… order to minimize the spectral bleedthrough of very closely spaced fluors in multicolor labeling schemes, specialized narrow band filter sets are needed …”, the method of Osborn lacks an explicit description that the “specialized narrow band filter sets” have an excitation wavelength interval is 585 or 590 nm – 615 nm and an emission wavelength interval is 605 – 655 nm for a 594 fluorochrome as the second “very closely spaced” fluorochrome, an excitation wavelength interval is 480 – 520 nm and an emission wavelength interval is 500 – 535 nm for a 488 fluorochrome as a further “very closely spaced” fluorochrome, and an excitation wavelength interval is 630 – 665 nm and an emission wavelength interval is a lower end of 650 nm for a 647 fluorochrome as another further “very closely spaced” fluorochrome.  However, fluorochromes are well known in the art (e.g., see “… Appendix 2 SPECTRAL CHARACTERISTICS OF COMMONLY USED ” in Amersham Biosciences’s Fluorescence Imaging Handbook).  Further, Osborn further discloses (eighth paragraph on pg. 107) that “… The type and number of fluorescent probes also plays a role in the optimizing of the filters. For a small number of probes with adequate spectral separation it is possible to use traditional wide band-pass filter sets. In protocols where 5 or 6 probes are being used, it is necessary to use dye-specific narrow band filter sets to reduce spectral bleedthrough …” and “… Set Name … XF202 … FITC, Cy2 … Exciter: 485/20 … Emitter: 530/30 … XF207 … Texas Red, Alexa 594 … Exciter: 580/20 … Emitter: 630/30 … XF208 … Cy5, Alexa 647 … Exciter: 640/20 … Emitter: 682/22 …” in Table 1.  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted known conventional fluorochromes (e.g., commonly used Alexa Fluor® 594 having 590 nm excitation maximum and 617 nm emission maximum, Alexa Fluor® 488 having 495 nm excitation maximum and 519 nm emission maximum, and Alexa Fluor® 660 having 663 nm excitation maximum and 690 nm emission maximum) for the unspecified “fluorescent probes” of Osborn and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known conventional fluorochromes (e.g., Alexa Fluor® 546, Alexa Fluor® 594, Alexa Fluor® 488, and Alexa Fluor® 660) as the unspecified “fluorescent probes” of Osborn.  It would also have been type and number of fluorescent probes also plays a role in the optimizing of” the excitation filters (e.g., excitation wavelength intervals of 590 – 615 nm for Alexa Fluor® 594, 480 – 520 nm for Alexa Fluor® 488, and 630 – 665 nm and for Alexa Fluor® 660) and emission filters (e.g., emission wavelength intervals of 605 – 655 nm for Alexa Fluor® 594, 500 – 535 nm for Alexa Fluor® 488, and >650 nm for Alexa Fluor® 660) in the method of Osborn, in order to “reduce spectral bleedthrough”.
	In regard to claim 2 which is dependent on claim 1, Osborn also discloses a step of separating fluorescence signals from the at least four different fluorochromes (e.g., “… One strategy is to use individual filter cubes for each probe in the specimen. This is an effective strategy for 6 color viewing (six being the standard number of filter positions in most upright research microscopes) …” in the second paragraph on pg. 104).
	In regard to claim 4 which is dependent on claim 1, Osborn also discloses selecting at least one further fluorochrome configured to emit light within the range of 640-680 nm or to emit light above 680 nm (e.g., “… One strategy is to use individual filter cubes for each probe in the specimen. This is an effective strategy for 6 color viewing (six being the standard number of filter positions in most upright research microscopes) … Cy5.5 … Emitter: 710/40 …” in the second paragraph on pg. 104 and Table 1 on pg. 106).
	In regard to claim 5 which is dependent on claim 1, the method of Osborn lacks an explicit description of selecting at least one further fluorochrome configured to emit light within the infrared spectra.  However, fluorochromes are well known in the art (e.g., see “… Cy7 …” in Amersham Biosciences’s Fluorescence Imaging Handbook).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere ”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorochrome (e.g., Cy7®) for the unspecified fluorochrome of Osborn and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorochrome (e.g., at least one further commercially available fluorochrome configured to emit light within the infrared spectra) as the unspecified fluorochrome of Osborn.
	In regard to claim 11 which is dependent on claim 1, the method of Osborn lacks an explicit description of selecting at least one further fluorochrome configured to emit light within the far red/near-infrared spectra.  However, fluorochromes are well known in the art (e.g., see “… Alexa Fluor 680 …” in Amersham Biosciences’s Fluorescence Imaging Handbook).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorochrome (e.g., Alexa Fluor® 680) for the unspecified fluorochrome of Osborn and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide e.g., at least one further commercially available fluorochrome configured to emit light within the far red/near-infrared spectra) as the unspecified fluorochrome of Osborn.
	In regard to claim 12 which is dependent on claim 1, the method of Osborn lacks an explicit description of selecting at least one further fluorochrome comprising a DAPI fluorochrome, a BV421 fluorochrome, a 425 fluorochrome, a PerCP fluorochrome, a 660/680/700 fluorochrome, or a 750/790 fluorochrome.  However, fluorochromes are well known in the art (e.g., see “… DAPI …” in Amersham Biosciences’s Fluorescence Imaging Handbook).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorochrome (e.g., Alexa Fluor® 680) for the unspecified fluorochrome of Osborn and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorochrome (e.g., at least one further commercially available fluorochrome comprising a 660/680/700 fluorochrome) as the unspecified fluorochrome of Osborn.
Response to Amendment
The declaration under 37 CFR 1.132 filed 20 April 2021 is insufficient to overcome the rejection of claim(s) 1, 2, 4, 5, and 7-15 based upon a specific reference  as set forth in the last Office action because:  showing is not commensurate in scope with the claims.
It include(s) statements (declaration no. 7) which amount to an affirmation that the affiant has never seen the claimed subject matter before.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
It refer(s) only to the system described in the above referenced application (i.e., “collecting the emission signal of the Cy3 fluorochrome without also collecting the emission signal of the 594 fluorochrome. This was an unexpected result at the time of the invention” in declaration no. 8) and not to the individual claims of the application (e.g., see reduce in “wherein the emission wavelength interval for the Cy3 fluorochrome is selected to reduce light emission bleedthrough from the 594 fluorochrome” recited in claim 1).  Thus, there is no showing that the objective evidence of nonobviousness (i.e., “without”) is commensurate in scope with the claims (e.g., “reduce”).  See MPEP § 716.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Response to Arguments
Applicant's arguments filed 20 April 2021 have been fully considered but they are not persuasive.
Applicant argues that the present claims relate to a method for detecting fluorescence emitted from a sample labeled with at least four different and specifically identified fluorochromes (a Cy3 fluorochrome, a 594 fluorochrome, a 488 fluorochrome, and a 647 fluorochrome), where improved separation of emitted light is achieved using … the term "Cy3 analog fluorochrome" and "594 analog fluorochrome" should be interpreted in its broadest sense (see Fig. 6 for examples on fluorochromes with similar excitation and emission spectra), including any organic or inorganic compound that has a similar excitation/emission spectrum. It should be noted that the list are non-exclusive and further present and future equivalent fluorochromes may be contemplated and within the scope of the invention …”.  Fig. 6 provides examples of fluorochromes with similar spectra such as “… 594	TexasRed, AF594, Atto590/594, AttoRho13, CF594, HiLyteFfuor594 …”.  Thus, the specification as filed discloses that “a 594 fluorochrome, a 488 fluorochrome, and a 647 fluorochrome” “should be interpreted in its broadest sense” as “including any organic or inorganic compound that has a similar excitation/emission spectrum”.  Therefore, a sample labeled with a Cy3 fluorochrome and at least three additional fluorochromes (comprising a 594 fluorochrome, a 488 fluorochrome, and a 647 fluorochrome) are required by the claims.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Osborn expressly teaches filter optimization to reduce spectral bleedthrough (e.g., see “… type and number of fluorescent probes also plays a role in the optimizing of the filters … to reduce spectral bleedthrough …” in the fourth conclusion paragraph).
unexpected results” over the cited prior art as submitted in a declaration.  Examiner respectfully disagrees for the reasons discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884